Citation Nr: 0722527	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an increased evaluation for calcaneal 
spurs of the left foot, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for talonavicular 
joint arthritis, status post stress fracture, currently rated 
noncompensably disabling. 

4.  Entitlement to an increased evaluation for Achilles 
tendonitis of the left ankle, currently rated 10 percent 
disabling. 

5.  Entitlement to an increased evaluation for Achilles 
tendonitis of the right ankle, currently rated 10 percent 
disabling. 

6.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from March 2003 to May 2003.  
She also had six months and twenty days of prior active 
service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims.  

The veteran had also initiated an appeal of a denial of an 
increased evaluation for uterine fibroid and ovarian cysts by 
that May 2005 rating action.  However, by her submitted VA 
Form 9 in September 2005 perfecting the appeal of the above-
listed issues, she withdrew the issue of entitlement to an 
increased evaluation for uterine fibroids and ovarian cysts 
from her appeal.  Thus, an appeal as to that issue was never 
perfected.  See 38 C.F.R. § 20.200.  There is also no longer 
a case in controversy for review by the Board as to that 
issue.

The veteran in July 2006 testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript is contained 
in the claims folder.  

The issues of entitlement to an increased evaluation for 
calcaneal spurs of the left foot, an increased evaluation for 
talonavicular joint arthritis, an increased evaluation for 
Achilles tendonitis of the left ankle, an increased 
evaluation for Achilles tendonitis of the right ankle, and an 
increased evaluation for a low back disorder are herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDING OF FACT

The evidentiary record is in relative equipoise as to whether 
depression developed due to the veteran's service-connected 
joint disorders.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for service connection for depression, on a secondary basis, 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Service connection for depression is hereby granted on a 
secondary basis, and hence there is no reasonable possibility 
that additional development will further the veteran's claim 
for that disorder.  

II.  Claim for Service Connection for Depression

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Secondary service connection may be 
granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran contends that she developed depression secondary 
to her service-connected conditions and associated chronic 
pain.  

Submitted treatment records from the Dorn VA Medical Center 
(VAMC) show treatment for depression beginning in May 2004.  
The veteran presented in  the course of treatment with a 
described full spectrum of depressive symptoms, to include 
decreased self esteem, decreased interest in activities, poor 
sleep, weight gain, suicidal ideation, and difficulties with 
concentration.  The veteran reported experiencing these 
symptoms since her period of active service during Operation 
Iraqi Freedom, though she did not deploy overseas.  

Service records reflect that she experienced significant 
physical injuries in the course of in-service training upon 
being called up from Reserves for participation in Operation 
Iraqi Freedom, with resulting disability and associated 
debilitating pain, particularly in joints of her feet, knees, 
and low back.  Medical treatment records at the Moncrief Army 
Hospital during and after the veteran's March 2003 to May 
2003 period of active service inform of these ongoing 
disabilities and associated chronic pain.  The veteran has 
since been service connected for several of these physical 
disabilities, some of which are the subject of current appeal 
for increased ratings and are the subject of remand, below.  
The veteran contends that her depression is secondary to 
these disabilities and associated ongoing pain.  

Post-service mental health treatment at the Dorn VAMC include 
assessments of depression as secondary to these service-
connected physical disabilities and associated chronic.  A 
June 2004 VA treatment record assesses major depressive 
disorder secondary to chronic pain.   An assessment upon VA 
treatment in October 2004 specifically attributes the 
veteran's depression to chronic pain of the foot and back.  
The veteran is service connected for Achilles tendonitis of 
both feet, for calcaneal spurs of the left foot, for 
degenerative changes of the right talonavicular joint, and 
for degenerative joint disease of the low back.  She was 
denied service connection for bilateral metatarsalgia and 
stress fracture of the left foot by a February 2004 rating 
action.  

The veteran has not been afforded a VA examination to address 
the etiology of her depression as related directly to service 
or secondarily due to service-connected disabilities.  
However, the evidence presented includes affirmative medical 
opinions by treating VA mental health professionals causally 
associating current, chronic depression with service-
connected physical disabilities, including those of the feet 
and low back.  There are no contrary medical opinions of 
record.  Accordingly, although it may be arguable whether a 
preponderance of the evidence favors a grant of service 
connection for depression as secondary to service-connected 
joint disorders, the Board concludes the evidence is at least 
in approximate balance on that point, and will grant service 
connection based upon the doctrine of resolving reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.310.  



ORDER

Service connection for depression is granted, as secondary to 
service-connected joint disorders.  


REMAND

As an initial matter, the Board notes that records of 
treatment at the Moncrief Army Hospital were submitted by the 
veteran's representative in June 2003.  However, there is no 
indication that all records from that source were obtained by 
the veteran's representative and associated with the claims 
folder, or that the RO requested additional records from that 
source.  Further, these submitted Moncrief treatment records 
are the only medical records within the claims folder from 
the veteran's most recent period of active service, from 
March 2003 to May 2003.  Service medical records obtained by 
the RO from the service department in June 2003 did not 
reflect this period of active service.  A September 2003 VA 
treatment record noted the veteran's report that she was 
currently being followed at the Moncrief Army Hospital for 
her physical ailments.  Thus, contemporaneous treatment 
records dating from the veteran's most recent period of 
service to the present are clearly incomplete, and these 
records, inclusive of unobtained records from the Moncrief 
Army Hospital, must be obtained to inform an evaluation of 
the current level of claimed disabilities.  

In addition, both the March 2005 VA examiner for the 
veteran's foot disorders and the March 2005 VA examiner for 
the veteran's low back disorder stated that the claims folder 
was not available for review for these examinations.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1.  Thus, it is 
essential that the examining physician have the veteran's 
medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Hence, an additional examination 
informed by review of the claims folder is required.  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that an examination upon which the rating decision is based 
must adequately portray the extent of functional loss due to 
pain on undertaking motion, fatigue, weakness and/or 
incoordination.   DeLuca v. Brown,  8 Vet. App. 202 (1995).

As noted, the veteran was afforded a VA examinations in March 
2005 to evaluate the nature and extent of her service-
connected calcaneal spurs of the left foot, talonavicular 
joint arthritis, bilateral Achilles tendonitis, and low back 
disorder.  The foot examiner noted that in February 2005 the 
veteran had undergone surgery for his right great toe for 
onychocryptosis, from which she was still convalescent.  
Hence, considerable doubt arises as to whether the veteran's 
functional capacities for her disorders of the lower 
extremities could have been accurately evaluated during that 
convalescent period.  Evaluating the severity of the 
veteran's service-connected foot disabilities has since then 
been made more difficult by surgery to the veteran's right 
foot in June 2006, for correction of deformities associated 
with alignment of the great toe.  At her July 2006 hearing, 
she stated that she had considerable difficulty associated 
with this non-service connected condition.  She also then 
informed that she had the same trouble with her left foot, 
for which she was shortly to undergo surgery.  Thus, some 
effort must be made upon re-examination to ascertain the 
level of disability due to the service-connected conditions, 
despite these confounding disabilities which are not service 
connected.  

Also notably, the March 2005 low back examiner provided no 
adequate evaluation of the extent to which pain and 
associated impairments of undertaking motion, fatigue, 
weakness, and incoordination affect functioning, stating that 
these are present in the low back and affect functioning, but 
not informing to what degree.  The degree of additional 
disability is precisely the question that must be answered.  
DeLuca.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide information 
as to any additional treatment since 
service for her service-connected 
calcaneal spurs of the left foot, 
talonavicular joint arthritis, bilateral 
Achilles tendonitis, and low back 
disorder, and to provide appropriate 
authorization to obtain these records.  
Ask her to submit all relevant evidence 
she has, and advise her that it is 
ultimately her responsibility to see that 
pertinent evidence is obtained.  Undertake 
any development indicated by her response.

2.  Contact the service department, the 
veteran's Reserve unit, the National 
Personnel Records Center, and the Moncrief 
Army Hospital, or other indicated sources, 
and request all records of treatment and 
evaluation of the veteran for her most 
recent period of service from March 2003 
to May 2003, to include any medical 
evaluations for service entrance and 
separation, any hospitalization records, 
and any specialist referral or treatment 
records.  Also obtain all the veteran's 
records from the Moncrief Army Hospital, 
beginning with any from prior to the most 
recent period of service, up to the 
present.  All requests, and all responses 
and records received should be associated 
with the claims folder.  

3.  Thereafter, afford the veteran an 
orthopedic examination, or other 
appropriate examinations, to ascertain the 
nature and extent of her service-connected 
calcaneal spurs of the left foot, 
talonavicular joint arthritis, bilateral 
Achilles tendonitis, and low back 
disorder.  All necessary tests should be 
conducted.  The claims folder must be made 
available to the examiner for review in 
association with the examination.  

a.  The examiner should address the 
nature and extent of the service-
connected calcaneal spurs of the left 
foot, talonavicular joint arthritis, 
bilateral Achilles tendonitis 
(separately addressing the condition 
for the left and right Achilles 
tendon), and low back disorder.  In so 
doing, the examiner should review the 
prior examination records including in 
September 2002, October 2003, and March 
2005.  The examiner should also note 
the veteran's past medical history, to 
include treatment at the Moncrief Army 
Hospital and the Dorn VAMC.  The 
examiner should note the veteran's past 
foot surgeries and the extent to which 
the veteran's level of impairment was 
affected by the disabilities 
necessitating these surgeries, as well 
as by the convalescent or recuperative 
periods required following these 
surgeries.

b.  The examiner must address ranges of 
painless motion of the affected joints.  
Any pain with motion or pain with other 
functional use should be noted.  For 
each of these joints, regarding 
limitation of motion found, the 
examiner should comment on the presence 
or absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any such 
manifestations.

c.  Any give-way weakness, impairment 
of normal weight bearing, or other 
limitations in functional use should be 
addressed, including the extent to 
which this results in greater 
disability.  

d.  A complete rationale, supported by 
medical evidence, should be provided 
for all opinions expressed.  If some 
questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, the RO should readjudicate 
the remanded claims.  If any of the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and her representative should be provided 
with an SSOC and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


